Exhibit 10.1

 

Amendment No. 2 to Employment Agreement

 

Amendment No. 2 (“Amendment”), dated January 24, 2014, to the Employment
Agreement (the “Agreement”), dated as of September 1, 2009, between Mistras
Group, Inc. (the “Company”) and Sotirios J. Vahaviolos (“Mr. Vahaviolos”). 
Capitalized terms not otherwise defined in this Amendment shall have the
meanings ascribed to them in the Agreement.

 

Background

 

The Agreement provides for certain payments to Mr. Vahaviolos upon the
termination of his employment by the Company without Cause or by Mr. Vahaviolos
for Good Reason.

 

The Company and Mr. Vahaviolos desire the payments to Mr. Vahaviolos if his
employment is terminated, not in connection with a Change in Control, by the
Company without Cause or by Mr. Vahaviolos for Good Reason, to make them
consistent with the severance policy adopted by the Compensation Committee of
the Company’s Board of Directors.

 

Amendment to the Agreement

 

1.                                      The first sentence of Section 5.1(e) of
the Agreement is hereby amended by replacing the phrase “an amount equal to 1.0
times the sum of” with the phrase “an amount equal to 1.5 times the sum of.”

 

2.                                      At the end of Section 6.1 of the
Agreement, clause (2) is replaced in its entirety with the following:  “(2) a
single sum cash payment, to be made as soon as practicable (but not more than
thirty days) following termination of employment, of an amount equal to 2.0
times the sum of (i) the highest annual rate of Mr. Vahaviolos’ Base Salary at
any time during the 24 months preceding the termination of his employment, and
(ii) Mr. Vahaviolos’ target short term incentive award for the calendar year in
which his employment terminates (or, if greater, the actual annual short term
incentive award earned by Mr. Vahaviolos for the preceding calendar year).”

 

3.                                      This Amendment is being made pursuant to
Section 19 of the Agreement and, except as expressly modified by this Amendment,
all terms and conditions of the Agreement shall remain in full force and effect.

 

MISTRAS GROUP, INC.

 

 

 

By: 

/s/ Michael C. Keefe

 

Name:

Michael C. Keefe

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

/s/ Sotirios J. Vahaviolos

 

Sotirios J. Vahaviolos

 

 

--------------------------------------------------------------------------------